Bishop, J.-
Tbe only question presented for our determination is whether tbe property levied upon forms a part of, or is so connected with tbe homestead of appellee, that tbe same is exempt from sale on execution. Under tbe policy of this state, homestead and other exemption statutes are to be given a liberal construction in favor of tbe persons for whose benefit they were enacted. It is not always easy, however, to make practical application, where, as in this case, it is sought to subject certain designated portions of a building which is used as a homestead or in connection therewith. One thought clearly runs through all the adjudicated cases; that is, that the homestead, if such exists, should be preserved, and there can be no sale of any portion of the building if the result thereof .will be to unreasonably interfere "with the use and occupation of such homestead. It follows that each case presented must be determined in greater part upon the particular facts involved therein. Appellants in this case rely upon the cases of Mayfield v. Maasden, 59 Iowa, 517, and Johnson v. Moser, 66 Iowa, 536. In the former case the front portion of the first-story room was partitioned off and used as a grocery, restaurant, and saloon. The rear- room was used for storage only. The upper floor was used for residence purposes, and was reached by a stairway leading from the street, and partitioned off from the first-story room. The first story, saving the stairway, was held subject to execution.- In the latter case the building was four stories in height. The first story was used exclusively for business purposes, the second and third for residence purposes, and the fourth was unfinished. The first and *564fourth floors were connected by inside hatchway in which was operated a hoisting apparatus. There was an outside stairway 'leading to the second floor, and also inside stairways leading from the first floor to those above it. It was held that the first and fourth floors were not exempt, as they could be used by others without unreasonably interfering with the use and occupancy of the second and third stories. We are disposed to think that the cases thus cited are distinguishable from the case now before us, and therefore are not to be accepted as controlling. Here a large portion of the first story room was actually used for living purposes, and the rooms in the addition could only be used conveniently in connection therewith. The plaintiff is a cripple, unable to go up and down stairs, and the first story is therefore absolutely essential to the continuation of her occupancy of the premises as a place of residence. To sell a portion of the first-story room, extending a certain number of feet back from the front, would not only cut off access to the second-story rooms from within, but would render it practically impossible for plaintiff to use and enjoy the remaining portion of the room and the adjoining room in the addition. And we think it fairly within the spirit of the statute to say that where it appears, as in the case before us, that a room is used as a place of residence, the owner should not be deprived of the exemption given by the statute, because in the prosecution of her ordinary business the front windows and a portion of such room is given over thereto. The conclusion thus reached by us finds support, in principle at least, in the following cases, in each of which the fact conditions presented were to a greater or less extent identical with those presented in the instant case, and in which the exemption was allowed: Cass Co. Bank v. Weber, 83 Iowa, 63; Smith v. Quiggans. 65 Iowa, 637; Groneweg v. Beck, 93 Iowa, 717.
It follows that the decree should be and it is aekkbced.